Citation Nr: 9918822	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-40 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
phlebitis of the left leg, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from February 1941 to October 
1945.  

The appeal arises from a rating decision dated in October 
1993 in which the Regional Office (RO) denied an increased 
evaluation for residuals of phlebitis of the left leg.  The 
veteran subsequently perfected an appeal of that decision; 
and the Board of Veterans' Appeals (Board) remanded the case 
in September 1997.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The residuals of phlebitis of the left leg include 
persistent edema, pigmentation and persistent swelling, which 
is relieved by recumbency, but is not productive of cyanosis 
or persistent ulceration.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for residuals of 
phlebitis of the left leg are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7121 (1997); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7121 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for residuals of phlebitis of the left 
leg is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in January 1952, the RO granted 
service connection for residuals of phlebitis and assigned a 
noncompensable evaluation for that disability under the VA 
Schedule of Rating Disabilities, effective in October 1945.  
38 C.F.R. Part 4.  In a December 1972 rating decision, the RO 
granted a 10 percent evaluation for residuals of phlebitis of 
the left leg, effective in August 1972.  In June 1977, the 
RO granted a 30 percent rating for the left leg disability, 
effective in June 1976.  

Since the current appeal began, the criteria for evaluating 
the disability at issue has been changed.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the circumstances, the Board will consider the 
veteran's claim under both the old and new diagnostic 
criteria; and the Board notes that the RO has considered both 
criteria.  

Under the previous provisions of Diagnostic Code 7121, 
massive board-like swelling, with severe and constant pain at 
rest, warrants a 100 evaluation; persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration 
warrants a 60 percent evaluation; and persistent swelling of 
leg or thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency; moderate discoloration, 
pigmentation and cyanosis warrants a 30 evaluation.  
38 C.F.R. Part 4 (1997).  

The new provisions of Diagnostic Code 7121 provide that 
massive board-like edema with constant pain at rest warrants 
a 100 percent evaluation; persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration warrants a 60 percent evaluation; and persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, warrants a 40 percent evaluation.  
38 C.F.R. Part 4 (1998).  

The veteran contends that he has constant, persistent 
swelling, discoloration and pigmentation due to his service-
connected phlebitis.  The Board will discuss the medical 
evidence pertinent to the current claim, which the Board 
finds more probative than the veteran's contentions and 
testimony regarding his subjective complaints.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

According to a VA outpatient treatment record dated in 
January 1993, the veteran had experienced sudden swelling of 
the left lower extremity which decreased after four days of 
elevation.  The veteran underwent a VA examination in March 
1994.  That examination revealed a faint posterior tibial 
pulse on the left leg, but the examiner could not feel a 
dorsalis pedis pulse or popliteal pulses on either leg or 
foot.  Measurement of the calf revealed circumference of 48 
cm on the left and 46 cm on the right.  There was scanty hair 
on both lower legs and brownish discoloration in the anterior 
tibial areas on both legs.  There were also multiple small 
punctate scars on the anterior legs and feet on both sides.  
Additionally, there was 1+ pitting edema of both ankles.  
Examination with pinprick and cotton applicator revealed 
decreased sensation to sharpness on the lateral aspects of 
both calves and both feet.  

A February 1995 VA outpatient treatment record shows that 
that the veteran ambulated with no difficulty and that there 
was no erythema, no color, no decrease in pulses and no 
edema.  A VA medical record dated in January 1996 shows that 
the veteran reported being ambulatory for short distances but 
not being able to walk long distances due to his phlebitis.  
Another January 1996 VA outpatient treatment record shows 
that the extremities were without edema at that time.  The 
veteran had some old chronic venous changes but no acute 
ulcers.  A November 1996 record shows that there was no 
peripheral edema, but the veteran did have some vascular 
changes of the lower extremities.  

A VA examination in January 1997 revealed swelling of both 
lower extremities with diminished dorsalis pedias and 
posterior tibial artery pulses with varicose veins more 
extensive upon standing and chronic pigmentation in bilateral 
lower extremities and persistent swelling.  The skin on the 
lower extremities was cracked and temperature was cool to 
touch, with no paresthesias.  

A VA examination in April 1997 showed that the veteran had 
fairly extensive varicosities of the lower extremities and 
trace 1+ pedal and pretibial edema.  The veteran's skin was 
moderately atrophic and showed alopecia.  There was also 
diminished pigmentation and minimal hair follicles growing on 
the lower extremities.  The lower extremities had palpable 
pulses which were decreased but present.  There was atrophy 
and thinning of the skin.  The veteran denoted increased 
sensation and tenderness to the lower extremities.  The 
examiner also related that the veteran's cool lower 
extremities might actually be more associated with 
atherosclerosis and coronary artery disease.  Another VA 
examination a few days later in April 1997 revealed no 
clubbing, cyanosis or edema of the extremities.  

In a letter dated in June 1997, D. A. Siddiqui, M.D., a 
private physician, whose specialty appears to be 
gastroenterology, related that the veteran had swelling, 
edema, increase in the girth of the left calf and poor pulses 
in both feet.  There was also some pigmentation, chronic 
brawny dermatitis probably secondary to chronic venous stasis 
insufficiency, but no deep vein thrombosis.  The physician 
reported that physical examination had revealed no cyanosis 
and trace ankle edema in both ankles, greater on the left 
side.  Examination of the lower extremities showed changes of 
both arterial and venous insufficiency, poor pulses, edema, 
dermatopathy pigmentation and swelling.  Dr. Siddiqui also 
related that the veteran was disabled from vascular, arterial 
and venous point-of-views effecting his lower limbs, 
especially the left side, and also from his pain from his 
radiculopathy.  The examiner added that the veteran's 
swelling remained persistent and became worse after he had 
been on his feet for any length of time.  A November 1997 
private medical record shows that the veteran had mild edema 
of both lower limbs.  

The veteran underwent a VA examination in January 1998.  That 
examination revealed bilateral lower extremity swelling with 
diminished dorsalis pedis and posterior tibial artery pulses 
with varicose veins more extensive upon standing and chronic 
pigmentation in bilateral lower extremities and persistent 
swelling.  The appearance of the skin of the lower 
extremities was described as cracked.  

A VA general medical examination in January 1998 revealed 
multiple varicosities which were prominent on the veteran's 
lower extremities as well as atrophic skin on all four 
extremities.  There was approximately 2+ pitting edema of the 
lower extremities without significant tenderness.  The 
veteran also had areas of ecchymosis primarily on his 
extremities.  The diagnoses included venous insufficiency 
associated with varicose veins.  The report of a VA 
examination of the heart in January 1998 shows that there was 
1+ edema at that time, and no peripheral pulses were present.  
There was also some diminution of the sensorial activity.  
The diagnoses included status post thrombophlebitis of the 
left leg with some residual post-limiting changes.  

The veteran was afforded a VA examination in March 1998.  At 
that examination, the veteran reported that he could only 
walk approximately as far as his car.  He also complained of 
chronic pain in his left leg; and he reported that the leg 
would swell up every day that he walked and the swelling 
lasted until he stopped walking and elevated his feet.  The 
veteran related that he experienced relief from the pain and 
swelling with what he called mineral ice and elevation of his 
leg.  The veteran also related that he had tried stockings 
without success and that he was unable to tolerate wearing a 
stocking.  

The March 1998 VA examination revealed no palpable pulses but 
pink extremities without dependent rubor or signs of 
cyanosis.  There was severe to mild tenderness to palpation 
diffusely along the left leg.  There was no eczema, but there 
was mild discoloration diffusely but no true areas of 
pigmentation.  There was minimal 1+ edema with mild pretibial 
pitting edema.  There were no ulcerations and no evidence of 
prominent varicose veins.  The examiner noted that 
noninvasive vascular laboratory from January 1997 revealed no 
evidence of deep venous thrombosis.  It was the examining 
physician's opinion that the veteran has symptomatic 
phlebitis and venous insufficiency which had resulted in 
moderate impairment secondary to pain but without functional 
loss of the extremity.  

An April 1998 VA outpatient treatment record shows that the 
veteran's complaints included left ankle and foot swelling 
and pain.  The veteran reported increased swelling since 
vascular surgery of the left leg.  Examination revealed 
positive edema, greater on the left than right, and no other 
abnormalities.  Another May 1998 VA medical record shows that 
a physical examination revealed 2+ to 3+ edema in the 
extremities, the left much greater than the right.  

A VA outpatient treatment record dated in May 1998 shows that 
the veteran complained of swelling of the left leg and he 
related that he was unable to wear elastic stockings for 
swelling.  Examination revealed left leg saphenectomy well 
healed, mild chronic venous insufficiency below the knee, 
more on the left than the right, and mild venous stasis 
dermatitis below the knee.  The assessment was mild venous 
insufficiency of the left lower extremity.

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's residuals of phlebitis of the 
left leg include persistent edema and pigmentation.  
Additionally, it is felt that to further delay reaching a 
final decision on the appeal of the claim in question by 
remanding in order to try to obtain additional evidence would 
not be in the best interests of the veteran.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the new criteria for a 40 percent evaluation for residuals of 
phlebitis of the left leg are met.  38 U.S.C.A. § 5107(b).   

As for whether the criteria for a 60 percent evaluation are 
met for the disability at issue, there is probative medical 
evidence of persistent swelling; however, the veteran 
reported that he was able to obtain relief in January 1993 
and March 1998.  Therefore, the Board finds that persistent 
swelling relieved by recumbency more closely reflects the 
veteran's disability picture than persistent swelling 
subsiding only very slightly and incompletely with recumbency 
elevation.  Additionally, while there is probative medical 
evidence of pigmentation, the preponderance of the evidence 
is against finding that the veteran's service-connected left 
leg disability is productive of cyanosis or persistent 
ulceration.  Therefore, the Board finds that a 60 percent 
evaluation is not warranted for residuals of phlebitis of the 
left leg under either the new or old criteria of Diagnostic 
Code 7121.  

Additionally, preliminary review of the record does not 
reveal that the RO expressly considered referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against finding 
that an evaluation in excess of 40 percent is warranted for 
residuals of phlebitis of the left leg.  


ORDER

A 40 percent evaluation for residuals of phlebitis of the 
left leg is granted, subject to the provisions governing the 
award of monetary benefits.




		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

